
	
		IV
		112th CONGRESS
		1st Session
		S. CON. RES. 13
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 26, 2011
			Referred to the Committee on Armed Services, and in
			 addition to the Committee on Veterans' Affairs, for a period to be subsequently
			 determined by the Speaker, in each case for consideration of such provisions as
			 fall within the jurisdiction of the committee concerned
		
		CONCURRENT RESOLUTION
		Honoring the service and sacrifice of
		  members of the United States Armed Forces who are serving in, or have served
		  in, Operation Enduring Freedom, Operation Iraqi Freedom, and Operation New
		  Dawn.
	
	
		Whereas
			 over 2,000,000 members of the United States Armed Forces have deployed to
			 theaters of war since the commencement of Operation Enduring Freedom, Operation
			 Iraqi Freedom, and Operation New Dawn;
		Whereas
			 hundreds of thousands of members of the United States Armed Forces have
			 deployed for multiple tours of duty, leaving their homes, their families, and
			 in many cases, their civilian jobs;
		Whereas
			 more than 5,500 members of the United States Armed Forces have made the
			 ultimate sacrifice for the United States while serving in Iraq or
			 Afghanistan;
		Whereas
			 tens of thousands of members of the United States Armed Forces have been
			 seriously wounded in the line of duty while serving in Iraq or
			 Afghanistan;
		Whereas
			 the members of the United States Armed Forces who have participated in
			 Operation Enduring Freedom, Operation Iraqi Freedom, and Operation New Dawn
			 have answered the call to duty of the United States, serving bravely and nobly
			 and, in most cases, without fanfare or acclaim;
		Whereas
			 those members of the United States Armed Forces and veterans have personified
			 the virtues of patriotism, service, duty, courage, and sacrifice; and
		Whereas
			 the people of the United States recognize the service and sacrifices made by
			 those members of the United States Armed Forces and veterans, as well as their
			 families: Now, therefore, be it
		
	
		That Congress—
			(1)honors the members of the United States
			 Armed Forces who are serving in, or have served in, Operation Enduring Freedom,
			 Operation Iraqi Freedom, and Operation New Dawn; and
			(2)calls on the people of the United States to
			 reflect on the service of those members of the United States Armed Forces and
			 veterans and to hold those members and veterans in a special place of honor,
			 both now and in the future.
			
	
		
			Passed the Senate
			 May 25, 2011.
			Nancy Erickson,
			Secretary
		
	
